
	
		I
		111th CONGRESS
		1st Session
		H. R. 2617
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mrs. Maloney (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Kennedy,
			 Mr. Burton of Indiana, and
			 Mr. Ackerman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  reduce human exposure to mercury through vaccines.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury-Free Vaccines Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)In July 1999, the
			 Public Health Service and the American Academy of Pediatrics issued a joint
			 statement, which was later endorsed by the American Academy of Family
			 Physicians, proclaiming: [The] Public Health Service, the American
			 Academy of Pediatrics, and vaccine manufacturers agree that
			 thimerosal-containing vaccines should be removed as soon as possible. Similar
			 conclusions were reached this year in a meeting attended by European regulatory
			 agencies, the European vaccine manufacturers, and the US FDA which examined the
			 use of thimerosal-containing vaccines produced or sold in European
			 countries..
			(2)In July 2000, the
			 Public Health Service, the Advisory Commission on Immunization Practices, the
			 American Academy of Pediatrics, and the American Academy of Family Physicians
			 issued a joint statement, providing: The AAFP, [the] AAP, and the PHS in
			 consultation with the ACIP reaffirm the goal set in July 1999 to remove or
			 greatly reduce thimerosal from vaccines as soon as possible for the following
			 reasons: (1) the removal or substantial reduction of thimerosal from vaccines
			 is feasible, (2) the progress in removal which has been made to date is
			 substantial, (3) the discussions between the Food and Drug Administration and
			 the vaccine manufacturers in removing thimerosal are ongoing, and (4) the
			 public concern about the use of mercury of any sort remains high. Based on
			 information from the FDA and manufacturers, the PHS projects that the United
			 States will complete its transition to a secure routine pediatric vaccine
			 supply free of thimerosal as a preservative (i.e., at least two vaccine
			 products each for Hep B, Hib, and DTaP) by the first quarter of
			 2001..
			(3)The Institute of
			 Medicine’s Immunization Review Committee concluded that significant reasons
			 existed for continued public health attention to concerns about thimerosal
			 exposure and neurodevelopmental disorders and recommended the removal of
			 thimerosal from vaccines administered to children and pregnant women.
			(4)Federal regulatory
			 agencies and manufacturers have taken positive steps to remove thimerosal from
			 some medical products, most notably routinely administered childhood
			 vaccines.
			(5)Considerable
			 progress has been made in reducing mercury exposures from childhood vaccines,
			 yet 10 years after the July 1999 statement, thimerosal remains in several
			 nonroutinely administered childhood vaccines and many pediatric and adult
			 influenza vaccines.
			(6)There is no law or
			 regulation to prohibit the reintroduction of thimerosal into any products from
			 which it has been removed, leaving open the possibility that it may be
			 reintroduced at some point in the future in new vaccines or vaccines from which
			 it has already been removed.
			(7)The Environmental
			 Protection Agency has estimated that as many as 1 in 6 infants are born with a
			 blood mercury level that exceeds the Agency’s safety threshold.
			(8)Cumulative
			 exposures to mercury, a neurotoxin, are known to cause harm, particularly in
			 young children and pregnant women.
			(9)Taking steps to
			 reduce mercury exposures through vaccines is an important way to reduce direct
			 exposures to mercury and mercury compounds.
			3.Banned
			 mercury-containing vaccines
			(a)ProhibitionSection
			 501 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 351) is amended by adding at the end the
			 following:
				
					(j)If it is a banned
				mercury-containing vaccine under section 351B of the
				Public Health Service
				Act.
					.
			(b)Amendment to
			 PHSATitle III of the Public
			 Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting
			 after section 351A the following:
				
					351B.Banned
				mercury-containing vaccines
						(a)In
				generalFor purposes of section 501(j) of the
				Federal Food, Drug, and Cosmetic
				Act, and subject to subsection (b), a vaccine is a banned
				mercury-containing vaccine under this section if 1 dose of the vaccine contains
				1 or more micrograms of mercury in any form.
						(b)Public health
				emergency exception
							(1)ExceptionSection
				501(j) of the Federal Food, Drug, and Cosmetic
				Act shall not apply to a vaccine during the effective period of a
				declaration issued by the Secretary for such vaccine under this
				subsection.
							(2)DeclarationThe
				Secretary may issue a declaration concluding that an actual or potential
				bioterrorist incident or other actual or potential public health emergency
				makes advisable the administration of a vaccine described in subsection (a)
				notwithstanding the mercury content of such vaccine.
							(3)LimitationThe
				Secretary—
								(A)shall specify in
				any declaration under this section the beginning and ending dates of the
				effective period of the declaration; and
								(B)may not specify
				any such effective period that exceeds 12 months.
								(4)RenewalsAt
				the end of the effective period of any declaration under this section, the
				Secretary, subject to paragraph (3), may issue another declaration for the same
				incident or public health emergency.
							(5)PublicationThe
				Secretary shall promptly publish each declaration under this section in the
				Federal Register.
							(c)Effective
				datesThis section applies
				only to the introduction, or delivery for introduction, of a banned
				mercury-containing vaccine into interstate commerce on or after the earlier of
				the following:
							(1)January 1, 2010,
				if the vaccine is listed in the January 2009 version of the recommended
				childhood and adolescent immunization schedule of the Centers for Disease
				Control and Prevention (other than an influenza vaccine).
							(2)January 1,
				2011.
							.
			4.Restrictions on
			 administration of mercury-containing influenza vaccines to children and
			 pregnant women
			(a)ApplicationThis
			 section applies only to a vaccine that—
				(1)is a banned
			 mercury-containing vaccine (as that term is defined in section 351B(a) of the
			 Public Health Service Act (as amended by section 3));
				(2)is an influenza
			 vaccine; and
				(3)is manufactured
			 for use in the 2009–2010 influenza season or any subsequent period.
				(b)Restrictions on
			 administration of vaccine to childrenAny approval by the
			 Secretary of Health and Human Services of a biologics license under section 351
			 of the Public Health Service Act (42 U.S.C. 262) for any vaccine described in
			 subsection (a) shall provide that such vaccine is being approved as a
			 biological product subject to subpart H of part 314 of title 21, Code of
			 Federal Regulations (or any successor regulations). Under such subpart H, the
			 Secretary shall establish the following restrictions on the distribution of the
			 vaccine:
				(1)Effective July 1,
			 2009, the vaccine shall not be administered to any child under the age of 3
			 years old.
				(2)Effective July 1,
			 2009, if the vaccine contains thimerosal, the vaccine shall not be administered
			 to any pregnant woman.
				(3)Effective July 1,
			 2010, the vaccine shall not be administered to any child under the age of 6
			 years old.
				(c)Transitional
			 provisionIn the case of a biologics license under section 351 of
			 the Public Health Service Act (42 U.S.C. 262) that was approved before the date
			 of the enactment of this Act for a vaccine described in subsection (a)—
				(1)at the request of
			 the holder of the license, the Secretary shall modify the license to include
			 the restrictions described in subsection (b); or
				(2)if the holder of
			 the license fails to submit such a request, the Secretary shall revoke the
			 license as applied to vaccines manufactured for use in the 2009–2010 influenza
			 season or any subsequent period.
				(d)Public health
			 emergency exceptionThis
			 section shall not apply to a vaccine during the effective period of a
			 declaration issued by the Secretary for such vaccine under section 351B(b) of
			 the Public Health Service Act (as amended by section 3).
			5.Information on
			 mercury contentSection 2126
			 of the Public Health Service Act (42
			 U.S.C. 300aa–26) is amended by adding at the end the following:
			
				(e)Mercury
				contentNot later than 2 months after the date of the enactment
				of this subsection, the Secretary shall revise the vaccine information
				materials developed and disseminated under this section to ensure that, in the
				case of any vaccine described in subsection (a) that contains mercury, the
				materials include—
					(1)a statement
				indicating the presence of mercury in the vaccine;
					(2)information on the
				availability of any mercury-free or mercury-reduced alternative vaccine and
				instructions on how to obtain such alternative vaccine; and
					(3)a recommendation
				against administration of any mercury-containing vaccine to a pregnant
				woman.
					.
		6.Sense of
			 CongressIt is the sense of
			 the Congress that the Director of the Centers for Disease Control and
			 Prevention should include, in any information disseminated by the Centers to
			 the public or to health care providers relating to the administration of
			 vaccines, a recommendation against administration of any thimerosal-containing
			 vaccine to a pregnant woman.
		7.Report to
			 CongressNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Commissioner of Food and Drugs shall submit a report to the Congress annually
			 on the progress of the Commissioner in removing mercury from vaccines.
		
